Citation Nr: 1420716	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tenosynovitis of the hand (claimed as right hand dislocation).

2.  Entitlement to service connection for an acquired psychiatric disorder (claimed as general anxiety disorder and major depressive disorder).

3.  Entitlement to an initial rating in excess of 10 percent for left knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for right knee disability.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003, including service in hostile fire/imminent danger pay zones in Kuwait and Saudi Arabia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the claim of service connection for general anxiety disorder and major depressive disorder to include other psychiatric disabilities.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to a total disability rating based on individual unemployability was explicitly raised in an October 2011 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2011 and December 2013 rating decisions, the RO granted service connection for a left knee disability and a right knee disability, respectively, and assigned an initial 10 percent evaluation for each.  In October 2011, the Veteran submitted a notice of disagreement (NOD) with the January 2011 rating decision and in January 2014 he submitted an NOD with the December 2013 rating decision.  See 38 C.F.R. § 20.201 (2013).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  

Because the Veteran filed NODs with the RO's January 2011 and December 2013 rating decisions and the RO failed to issue him an SOC on these issues, the matters remain pending and in appellate status until the benefit sought on appeal is granted or a Board decision resolves the appeal.  See Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010).  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Additionally, in his January 2011 VA Form 9 Substantive Appeal, the Veteran requested a Travel Board (TB) hearing at his local RO.  A TB hearing was scheduled in January 2014, but he and his representative requested that it be rescheduled due to extraordinary circumstances.  It was rescheduled for May 2014, but in April 2014 the Veteran notified VA that he had relocated from Georgia to Florida and asked that the TB hearing be rescheduled near his new residence.  As the requested TB hearing has not been scheduled, the claims must be remanded to afford the Veteran an appropriate Board hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§20.700(a), 20.703 (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to his claims for higher initial evaluations for the right and left knee disabilities.  The SOC must include notification of the need to timely file a Substantive Appeal to perfect his appeal of these issues.

2.  Schedule the Veteran for a hearing before a traveling Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (2002) and 38 C.F.R. § 20.707 (2013).

3.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claims should be returned directly to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

